Case 7:19-mj-01049 Document 1 Filed on 05/09/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

UNITED STATES OF AMERICA noon
V. CRIMINAL COMPLAINT
Bernabe Ramirez-Ramirez

Case Number: M-19- 1049 -M

IAE YOB: 1995
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 7, 2049 in ___ Hidalgo County, in

the Southern Disirict of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter

was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 41326 (Felony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Bernabe Ramirez-Ramirez was encountered by Border Patrol Agents near Mission, Texas on May 7, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 7, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on September 5, 2018 through El Paso, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On August 23, 2018, the defendant was convicted of 8 USC 1326, Mlegal Reentry of a removed alien and was
sentenced to time served and one (1) year supervised release term.

 

 

 

 

 

 

 

 

Continued on the attached sheet and made a part of this complaint: [_\ves [ X|No
Approved by Pw L. Gireenbany 519119 4 ft
yt
Sworn to before me and lors présence, Signature of Complat
May 9, 2019 g : SS @ 1, Nicolag,Burgos ~W Senior Patrol Agent !

fo SLT
Peter E. Ormsby , U.S. Magistrate Judge

?. . - .
Name and Title of Judicial Officer Signature of Judicial Officer 7

 
